Citation Nr: 9924630	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  91-42 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with hypertrophic changes and lumbar disc disease, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1962 and from January 1963 to July 1976.  In a November 1976 
rating decision, the Manchester, New Hampshire Regional 
Office granted the veteran's claim for service connection for 
residuals of low back strain and assigned a 10 percent 
rating.  This appeal arises from a February 1991 rating 
decision of the St. Petersburg, Florida Regional Office (RO), 
which in part denied service connection for lumbar disc 
disease, and which in part denied an increased rating for 
residuals of low back strain.  In October 1992, the Board of 
Veterans' Appeals (Board) remanded the case to the RO for 
additional development.  

This appeal also arises from a June 1995 rating decision of 
the RO, which denied a total disability rating based on 
individual unemployability due to service connected 
disabilities.  In September 1997, the Board remanded the case 
to the RO for additional development.  In an April 1998 
rating decision, the RO granted service connection for lumbar 
disc disease and, in combination with the service connected 
low back strain with hypertrophic changes, assigned a 40 
percent evaluation, effective from August 1990.  

In a July 1998 rating decision, the RO denied the veteran's 
claims for an increased rating for cervical spine spondylosis 
(arthritis) and dorsal spine arthritis, each evaluated as 10 
percent disabling.  The veteran submitted a notice of 
disagreement in September 1998 with regard to the decision, 
and in April 1999 the RO issued a statement of the case 
concerning the propriety of the 10 percent ratings.  As the 
veteran has not filed a substantive appeal as to these 
issues, they are not before the Board for appellate 
consideration at this time.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service connected low back strain with 
hypertrophic changes and lumbar disc disease was manifested 
by complaints of chronic low back pain radiating to the lower 
extremities, limitation of motion, and numbness in one or 
both lower extremities; the clinical findings show that the 
veteran walked with the use of a cane with his back flexed at 
90 degrees, that he would only extend his back to +20 
degrees, and that he was unable or would not move his back 
laterally in either direction.  His intervertebral disc 
syndrome is productive of not more that severe disability 
with recurring attacks and some intermittent relief.  

3.  The veteran's service connected disabilities of low back 
strain with hypertrophic changes and lumbar disc disease, 
cervical spine spondylosis (arthritis), dorsal spine 
arthritis, fractured ribs on the left side, residuals of 
pneumonia, and fracture of the right thumb prevent him from 
securing and following gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's low back strain with hypertrophic changes 
and lumbar disc disease is not more than 40 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).  

2.  The veteran is individually unemployable due to service 
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.10, 
4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a statement received in August 1990, the veteran indicated 
that he could not sit or stand for long periods of time.  He 
believed that he had nerve damage due to numbness in his 
right leg from his lower back.  With his claim, the veteran 
submitted a July 1990 VA CT report of the lumbar spine, which 
revealed mild facet hypertrophy at L4-5 and disc bulging of 
the annulus at L3-4 and L4-5.  

On a January 1991 VA examination, the veteran moved about 
with extreme difficulty in a flexed position.  His reflexes 
were +3 in the right knee, +2 in the left knee, and +1 in 
both ankles.  His pulses were good.  His motor ability was 
undefined.  There was no sensory deficit.  The assessment was 
lower lumbar disc disease.  

On a February 1991 VA examination, there was a complaint of 
pain in the lower back.  The veteran reported that he had 
episodes where his back "goes out" and he was completely 
disabled and responded only to bed rest.  It was reported 
that most of his pain radiated into his right hip and down 
his right leg.  It was noted that x-rays of the lumbosacral 
spine dated in June 1990 revealed degenerative changes with 
disc space narrowing at the L5-S1 level and scoliosis.  On 
examination, the veteran walked into the examining room in 
great distress and with walking difficulty.  He walked flexed 
forward and could only sit for a very short period of time 
due to pain in the lumbosacral area associated with that 
postural position.  He was only comfortable leaning flexed 
forward from the waist.  There was pain in the lumbosacral 
area and cervical areas radiating down the right lower and 
upper extremities.  The reflexes in the lower extremities 
were normal physiologically.  There was no deviation of the 
vertebral spine on inspection.  The impression was 
degenerative joint disease, both cervical and lumbar areas, 
with radiculitis.  The examiner noted that the postural 
position was very suggestive of that found in spinal stenosis 
so that this must be considered.  

A May 1991 VA hospital discharge summary indicates that the 
veteran was admitted for rehabilitation medical services.  
The impression on admission included severe pain syndrome of 
the upper and lower spine and gait dysfunction.  It was noted 
that he had been unable to work for several years.  A review 
of systems revealed stiffness primarily in the cervical and 
lumbar spine with muscle spasms along the pelvic brim.  An 
examination revealed marked flexion antalgic gait, positive 
tight spasticity of the paraspinals bilaterally, positive 
straight leg raising at 60 percent bilaterally which was 
about 75 percent with the hamstrings eliminated, and positive 
cross-over test for sacroiliac joint dysfunction.  Sensory 
perception was intact distally in both lower extremities.  
Deep tendon reflexes were symmetrical and normal.  The 
Babinski's were absent bilaterally.  His strength was 4-4+ 
throughout due to pain.  Radiology data revealed severe 
cervical spondylosis with narrowing of the neuroforamina and 
disc spaces and minimal spurring, and lumbar spondylosis with 
spurring of the vertebral bodies and minimal narrowing of the 
disc space at L5-S1.  The veteran's symptoms appeared to 
improve slightly during his stay, but the results were not as 
pronounced as desired.  The diagnoses were gait dysfunction 
and chronic back pain involving the cervical and lumbar 
areas.  

On an April 1993 VA examination, it was reported that the 
veteran had not worked in the previous few years due to back 
pain.  The veteran complained of difficulty in standing and 
walking and severe pain with occasional shooting into the 
right lower extremity.  On examination, the range of motion 
was from 0 degrees to 80 degrees of flexion.  There was 
considerable pain with anything beyond about 30 degrees of 
flexion.  There was no sciatic pain elicited with forward 
flexion.  There was essentially no extension.  There was 
lateral bending to about 20 degrees, bilaterally.  The 
veteran could walk on his toes and heels but with difficulty.  
Straight leg raising was negative bilaterally except for 
increasing back pain.  The neurological examination of the 
lower extremities was normal.  X-rays of the lumbosacral 
spine revealed moderate degenerative changes with a narrowed 
L5-S1 disc space.  X-rays of the cervical spine revealed mild 
degenerative changes with disc space narrowing and foraminal 
encroachment at the C5-6 and C6-7 levels.  The impression was 
significant degenerative disease of the lumbar and cervical 
spine.  The examiner noted that both of these conditions have 
worsened in the past few years, particularly with regard to 
the lower back, and the examiner opined that the veteran was 
now unemployable due to his lower back problem.  The examiner 
did not find any clear cut neurologic abnormality on the 
examination.  

VA outpatient records dated in August 1990 and July 1993 were 
received, showing that the veteran was seen in the neurology 
clinic.  In August 1990, he could walk on heels and toes.  He 
was in a stooped position when erect.  There was no 
measurable atrophy in his legs or arms.  Deep tendon reflexes 
were all 2+.  Sensation was oddly reduced over the entire 
right lower back and right lower extremity.  It was noted 
that the disability picture was "non-anatomical" and that 
the facet hypertrophy was not the cause of this picture.  In 
July 1993, it was noted that the veteran had degenerative 
arthritis in the cervical and lumbosacral spine.  An 
examination revealed no atrophy of the upper and lower 
extremity muscles.  Deep tendon reflexes were equal, and the 
sensory pattern again showed a decrease of all modalities 
over the right lower back from the dorsal spine to the entire 
right lower extremity.  

On a March 1994 hearing at the RO before a hearing officer, 
the veteran testified that after service he sold cars for 
eight years; that he was selling homes in 1990 when one 
morning he could not move when he got up; that he had 
constant pain in his back; that on a bad day he could not 
walk anywhere and had to lie down; that he was unable to sit 
or stand for any length of time; that his right leg and toes 
on both feet felt numb; that his back was his main 
disability; that he relieved the pain in the low back by 
leaning over and taking weight off the low back; and that he 
experienced muscle spasm in the low back.

A May 1994 report from Norman Palmeri, M.D., of the Coastal 
Orthopaedic and Sports Medicine Center, indicates a complaint 
of low back pain and right leg radiculopathy and numbness.  
An examination revealed that the veteran ambulated with 
significant difficulty, cocked in approximately 20 degrees of 
flexion when he rose from the chair.  Forward flexion was 
limited to approximately 60 degrees, and extension was 
limited to 20 degrees.  There was limited lateral flexion and 
rotation.  There was tenderness primarily in the right side 
of the low back to palpation.  There was significant straight 
leg raising findings on sciatic tension testing.  The reflex, 
sensory, and motor examinations were grossly normal.  X-rays 
of the lumbar spine revealed advanced degenerative changes at 
L4-5 and L5-S1 discs of osteophyte formation and hypertrophic 
changes in the facet joints.  A magnetic resonance imaging 
(MRI) study from 1992 was noted to have revealed evidence of 
L5-S1 thecal sac compression from acquired spinal stenosis 
and of bilateral nerve root impingement and flattening of the 
cord.  

On a June 1994 VA examination, the veteran appeared with 
definite camptocormia, using a cane and walking in a severely 
bent over posture.  He moved with marked difficulty and was 
unable to get up or down without considerable time and 
demonstration of disability.  In his history, it was noted 
that the veteran worked as a salesman and an auto mechanic 
after service.  The examiner noted that the physical 
examination was extremely difficult and unsatisfactory.  The 
veteran could not get up or down from the table and would not 
stand erect further than 30 degrees from the fully erect 
position.  There was forward flexion to about 10 degrees, 
with most of the motion in the hips.  The veteran held his 
back extremely rigid.  Straight leg raising at 60 degrees 
while seated caused discomfort in the low back.  Deep tendon 
reflexes were present, equal, and active bilaterally.  There 
was no atrophy of thighs or calves.  In the impression, the 
examiner indicated that there was not nearly enough objective 
findings to indicate any specific nerve root compression at 
that time.  There were definite findings of degenerative 
arthritis to a rather marked degree.  The examiner felt that 
the veteran had a severe psychogenic abnormality and 
recommended a thorough neuropsychiatric evaluation.  The 
examiner opined that the veteran was certainly totally 
disabled at that time and that there were not nearly enough 
findings in the veteran's back to account for his marked 
disability.  

On a March 1995 VA examination, it was noted that the veteran 
had not worked since May 1990 due to disabling neck and back 
pain.  He had worked as a real estate salesman.  X-rays had 
revealed cervical spondylosis with narrowing of a disc space 
and lumbar spondylosis with spurring.  Degenerative changes 
in the lower lumbar spine were of moderate degree.  On 
examination, the veteran walked extremely slowly, pausing 
every 30 to 40 feet to lean forward and support his weight on 
a cane.  During the examination, the veteran sat in a chair 
next to the desk and leaned over on his elbows as if 
straightening up was almost impossible.  When asked to stand, 
the veteran again assumed a twisted forward flexed condition 
which made the visualization of his spine almost impossible.  
The veteran complained of neck pain, and the examiner noted 
that mobility at the cervical spine was not unduly 
restricted.  The veteran reported that if he sat or stood for 
any length of time his low back pain became unbearable and he 
was forced to lie down.  The examiner noted with emphasis 
that the veteran drove his own car to the clinic at West Palm 
Beach from Fort Pierce.  The diagnosis was degenerative joint 
disease of the cervical and lumbar spine, with foraminal 
encroachment causing radiculitis in the right upper and both 
lower extremities.  The examiner opined that the veteran was 
unemployable.

On a subsequent March 1995 VA examination, the examiner noted 
that he previously examined the veteran in June 1994 and that 
the veteran presented with a crouched gait, just as he did in 
the previous year, with marked forward flexion at the hips 
and kyphosis of the lumbar area.  The examiner noted that the 
examination was a camptocormia physical examination and was 
completely unsatisfactory because the veteran would not sit 
for any length of time on the examining table and he would 
not allow his knees or hips to be extended.  When standing, 
the veteran went through considerable distortion to gradually 
get himself to a semi-upright position, with marked spasm 
which appeared to be largely volitional involving the 
thoracic and lumbar musculature.  Deep tendon reflexes were 
present, equal, and active bilaterally.  The veteran 
complained of a difference in sensation from the strict 
midline to the right, stating that the right side was not as 
sensitive as the left side.  The examiner opined that the 
physical findings were completely out of line with the 
veteran's organic problems and that this was largely a 
neuropsychiatric abnormality.  The examiner stated that the 
veteran was definitely unemployable at that time.  

In July 1995, medical records dated in February 1995 from Guy 
Dillard, M.D., were received, evidently in connection with a 
disability determination for the state department of health 
and rehabilitative services.  Dr. Dillard noted that the 
veteran's gait was extremely labored and that he used a 
wheelchair and cane.  The veteran could barely get about, 
preferring to sit slumped slightly forward.  On standing, he 
kept his low back held forward at 15 degrees, bearing weight 
on his cane.  The veteran could take short, wide-based steps 
with difficulty and could not get on the table without 
laboriously rolling on his left side and then straightening.  
There was severe, painful limitation of motion of the 
cervical and lumbosacral spine.  The veteran was unable to 
extend his lumbosacral spine to neutral--it was recorded on a 
separate report as -15 degrees--and flexion was from +15 
degrees to +56 degrees.  Additional range of (passive) 
motion, as recorded on a separate report, included lateral 
flexion of 10 degrees on the right and 12 degrees on the 
left, and rotation of 10 degrees bilaterally.  There were no 
remarks that the veteran's thoracolumbar spine was ankylosed.  
There was tenderness of the paralumbar muscles on palpation, 
loss of lumbar lordosis, and tenderness over both sacroiliac 
notches.  On neurological testing, there was normal muscle 
mass, symmetrically brisk tendon reflexes, and 4/5 strength 
throughout except for the right triceps which was only 3/5.  
There was hypesthesia of the right leg beginning about mid-
thigh, which was most pronounced over the dorsum and sole of 
the right foot.  Light touch was present but impaired on the 
right.  The impression was moderately severe degenerative 
disease of the cervical spine and severe degenerative disease 
of the lumbar spine.  The doctor opined that the veteran was 
totally, completely disabled and unsuitable for work.  

At a January 1996 hearing at the RO before a hearing officer, 
the veteran testified that he took medication every day for 
back pain; that following service he sold cars; that he last 
worked on a full-time basis in 1990 but worked for six months 
after that for his son when he could choose the hours he 
worked; and that for the hearing he drove a considerable 
distance to the RO in St. Petersburg on the west coast of 
Florida from his home in Fort Pierce on the east coast.

VA records, dated from March to May 1997, of outpatient and 
hospital treatment were received.  On a March 1997 visit, it 
was noted that the veteran was unable to walk due to severe 
degenerative joint disease of the lumbar and cervical spine.  
In April 1997, the veteran complained of worsening pain with 
symptoms radiating down both legs.  He had occasional 
numbness and difficulty in sensation below his foot.  The 
assessment included chronic moderately severe low back pain.  
The veteran was seen subsequently in April 1997 with 
worsening low back pain which radiated down the left leg.  An 
examination revealed spasm of the left paravertebral muscles.  
The veteran was crouched over to the right side, and he 
grimaced with sitting and standing.  The assessment was 
severe low back pain, rule out herniated nucleus pulposus.  
Another examination in April 1997 revealed no motor or 
sensory deficits on neurologic testing and deep tendon 
reflexes that were absent.  An April 1997 MRI of the lumbar 
spine revealed herniated nucleus pulposus of L4-5 with 
significant compression of the thecal sac.  At that time, the 
veteran denied muscle weakness and bowel/bladder 
incontinence.  Records in May 1997 indicate that the 
veteran's herniated nucleus pulposus could warrant surgery.  

In January 1998, medical records from the Social Security 
Administration were received.  Private and VA records show 
that the veteran was seen with complaints of chronic neck and 
back pain and numbness on the right side of his body.  He was 
variously diagnosed with lumbar radiculitis, chronic lumbar 
spine pain, and cervical spine degenerative arthritis.  A 
June 1990 VA outpatient record indicates that the veteran had 
acute lumbosacral pain and was unable to stand straight.  A 
December 1990 VA outpatient record indicates that the 
veteran's chronic back pain persisted, that he was unable to 
stand for a long time due to pain, and that he had to bend 
over.  Deep tendon reflexes were +3.  On an April 1991 
examination conducted by Cabell Young, M.D., the veteran 
complained of back pain with left sciatica.  On an August 
1991 Social Security evaluation, the veteran stood using a 
cane and was bent over at 35 degrees at the waist.  His gait 
was poor.  The veteran could bend to about 55 degrees with 
much effort.  He had great difficulty in getting on the 
examination table.  Straight leg raising while sitting was 
negative.  Straight leg raising on the right was associated 
with right low back pain at 30 degrees.  Straight leg raising 
on the left was associated with midline low back pain at 45 
degrees.  There was no weakness in the lower limbs.  The 
diagnoses included mild lumbar degeneration and severe 
cervical degeneration.  The evaluator was unable to state 
whether the veteran had an organic basis for his orthopedic 
condition.  A May 1992 VA outpatient record shows that the 
veteran had no limitation of motion of the spine.  The 
assessment was improved back pain.  On his June 1994 
application for Social Security disability benefits, the 
veteran indicated that he had severe, constant pain in his 
lower back caused by sitting, walking, and standing.  On a 
disability medical evaluation in July 1994, Joseph Ilcus, 
M.D., noted that there was normal muscular representation in 
the lower extremities and that range of motion was preserved, 
except for pain claimed in the right leg and right knee.  The 
veteran had a normal gait and did not use any assistive 
devices.  

On a February 1998 VA examination, there was a complaint of 
back and neck pain.  The veteran reported that he hurt all 
the time and that the pain was worse after sitting 30 minutes 
and walking 30 feet.  He preferred to lay down most of the 
time instead of sitting.  He reportedly laid down two weeks 
at a time within a period of a month.  There was a complaint 
of severe numbness of both feet.  The veteran reported that 
he felt shooting pain frequently at rest, lying down, sitting 
or walking, from the lower back radiating mostly to the right 
leg.  A review of the records showed that the veteran had a 
normal electromyogram (EMG) test.  There were also complaints 
referable to the neck.  On examination, the veteran came to 
the examining table all bent over with a cane.  His spine was 
flexed to the waist and his neck was tilted to the right.  He 
would not straighten, bend further, or move the lumbar spine 
in any direction when range of motion was attempted.  He 
appeared to have much difficulty in getting up from the chair 
and took off his shoes and socks slowly.  He got to the 
examining table slowly and lay down sideways with the knees 
and hips flexed.  He would not lay in the supine position.  
The examiner noted that there was some functional overlay 
regarding the veteran's difficult movement.  Straight leg 
raising was positive at 45 degrees on the right leg while in 
the sitting position.  Knee and ankle jerks were 2+.  
Vibratory sensation was intact but diminished on the right.  
Sensory testing to light touch was equal.  The neck was 
already tilted forward in the neutral position, and range of 
motion of the cervical spine was limited.  The examiner noted 
that when the veteran left the clinic and walked away his 
thoracolumbar spine extended to almost 180 degrees and his 
neck became untilted.  There was no spasm or tenderness on 
palpation of the paraspinal muscles or joints.  There was no 
elicited history of increased loss of motion due to 
fatigability or incoordination.  There was additional loss of 
motion of the lumbar spine due to flare up or repetitive 
movements.  The examiner opined that the veteran's current 
lumbar disc disease was related to his service connected 
lumbar strain with hypertrophic changes.  

In June 1998, additional private medical records were 
received.  A November 1997 lumbar and cervical CT myelogram 
revealed C5-6 and C6-7 disc bulge and osteophyte in the 
thecal sac with bilateral narrowing of the C5-6 neural 
foramina greatest on the right; L3-4 and L4-5 disc bulge and 
osteophyte with hypertrophic facets and ligamentum flava 
producing moderate central stenosis with incomplete 
compromise of the inferior neural foramina bilaterally; and 
L5-S1 disc bulge and osteophyte incompletely efface the 
ventral epidural fat.  Records from Edward Rossario, M.D., of 
the Coastal Orthopaedic and Sports Medicine Center, indicate 
that the veteran had severe, chronic changes in his lower 
lumbar spine compatible with degenerative disc disease and 
probably longstanding nerve root compression resulting in 
weakness, radiculopathy, and inability to ambulate more than 
a few steps at a time.  Dr. Rossario's records show that the 
veteran reported such functional limitations as bending, 
squatting, crawling, climbing, carrying or lifting more than 
5 pounds, and standing or walking more than one hour in an 
eight hour period.  

VA outpatient records dated from November 1997 to December 
1998 showed continued treatment for chronic low back pain.  
In July 1998, the veteran felt "the same".  The assessment 
included chronic radiculopathy secondary to herniated nucleus 
pulposus bilaterally at L4-5.  In October 1998, the veteran 
reported that a neurosurgeon at the Miami VA wanted to 
operate on his spine but that he did not want the surgery as 
it would not definitely take care of his problem.  The 
veteran still had the same chronic pain and sometimes had 
incontinence of bowel movements in the past year, which was 
not worsening.  An MRI of the lumbar spine in October 1998 
revealed, when compared with the previous examination of 
April 1997, a minimal decrease in mass effect.  

On a January 1999 VA examination, there was a complaint of 
lower back and leg pain.  It was noted that the veteran's 
most recent MRI scan showed degeneration of the ruptured 
disc.  The pain in the right leg was intermittent.  He had 
occasional pain into both feet which he indicated had made it 
difficult to walk.  The veteran reported that he was unable 
to work because he could not stand on his feet for long 
periods of time.  On examination, there was an extreme amount 
of posturing before and after the examination.  The veteran 
walked with the use of a cane with his back flexed at 90 
degrees and his neck lying at a 40 degree angle to the right.  
He was able to dress and undress without difficulty, but each 
movement exhibited posturing.  He had good equal muscle mass 
throughout.  The veteran stated that he used weights at home.  
There was no evidence of muscle atrophy.  The veteran would 
not extend his neck but would flex it to 45 degrees.  There 
was no spasm in the paralumbar muscles.  The veteran would 
extend his back to +20 degrees but walked with his back 
flexed to 90 degrees.  He was unable or would not move his 
back laterally in either direction.  Straight leg raising was 
negative bilaterally.  Deep tendon reflexes in the 
extremities were 2+ and equal.  There was no demonstrable 
sensory loss.  There was no fasciculation or loss of muscle 
mass.  Previous nerve conduction studies of lower extremities 
were reported as negative.  The diagnoses were degenerative 
disc disease and degenerative arthritis.  

VA records dated in January 1999 reveal that an EMG of the 
right lower extremity from October 1996 was normal.  

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed with regard to the veteran's 
claim and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

A.  Increased Rating for Low Back Strain With Hypertrophic 
Changes
 and Lumbar Disc Disease

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.14 provides that disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent and that the evaluation of the same 
disability under various diagnoses is to be avoided.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Favorable ankylosis of the lumbar spine warrants a 40 percent 
evaluation, and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Severe limitation of motion 
of the lumbar spine warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  The criteria for a 40 percent 
evaluation for intervertebral disc syndrome requires severe 
disability with recurring attacks and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5295.

In this case, the veteran contends that his low back 
disability evidences a greater degree of impairment than that 
reflected in his currently assigned 40 percent evaluation.  
Initially, it is noted that the veteran's current evaluation 
is equivalent to the maximum rating permitted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for severe limitation of 
motion of the lumbar spine and under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for severe lumbosacral strain.  
Moreover, the objective medical evidence of record does not 
show that the veteran's lumbar spine is ankylosed.  That is, 
the clinical findings from private and VA examinations show 
that the veteran has motion in his lumbosacral spine to some 
degree, despite his unwillingness at times to attempt range 
of motion apparently on account of back pain.  Therefore, an 
increased rating for unfavorable ankylosis of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5289, is not 
for application.  On VA examinations, limitation of motion 
findings have been reported which would suggest that the 
veteran's low back disability is functionally equivalent to 
unfavorable ankylosis.  For examination, on the February 1998 
examination, the veteran's spine was flexed to the waist, and 
he would not straighten, bend further, or move his lumbar 
spine in any direction.  On the January 1999 examination, the 
veteran walked with his back flexed to 90 degrees and would 
only extend his back to +20 degrees.  However, the examiner 
in February 1998 stated that when the veteran left the clinic 
he extended his thoracolumbar spine to almost 180 degrees.  
Moreover, the examiner in January 1999 noted that the veteran 
exhibited an extreme amount of posturing before and after the 
examination.  Dr. Palmeri's May 1994 report and Dr. Dillard's 
February 1995 report are also noteworthy for demonstrating 
that the veteran's lumbosacral spine had motion in all 
planes, despite his slumped posture.  Given these findings 
and the preceding conclusion of a VA examiner in March 1995 
that the veteran's physical findings were completely out of 
line with his organic back problems, the low back disability 
is not appropriately evaluated under Code 5289.  

In making the foregoing assessment, consideration has been 
given to DeLuca v. Brown, 8 Vet. App. 202 (1995).  On the 
February 1998 VA examination, the examiner remarked that 
there was no elicited history of increased loss of motion due 
to fatigability or incoordination but opined that there was 
additional loss of motion of the lumbar spine due to flare-up 
or repetitive movements.  Unfortunately, the extent of that 
additional loss was not disclosed, evidently due to the 
veteran's refusal to move his lumbar spine in any direction 
in order that the examiner could assess his range of motion.  
Nonetheless, the examiner provides no indication--and the 
rest of the medical record does not indicate--that the 
limitation of motion of the veteran's lumbosacral spine 
during flare-ups, repetitive movements, or even painful 
motion would be equivalent to unfavorable ankylosis.  

A 60 percent rating is provided under the provisions of 
Diagnostic Code 5293.  As noted above, whether the 
appropriate rating for intervertebral disc syndrome is 40 
percent or 60 percent turns on whether the veteran's symptoms 
are pronounced, with persistent symptoms and little 
intermittent relief (60 percent), or whether the 
symptomatology is severe, with intermittent relief (40 
percent).  A review of the medical evidence of record shows 
that on the most recent VA examination in January 1999, the 
veteran complained of intermittent pain in the right leg and 
occasional pain in both feet.  On the examination, there was 
no paralumbar muscle spasm.  Straight leg raising was 
negative, and deep tendon reflexes were 2+ and equal.  
Moreover, there was no demonstrable sensory loss or loss of 
muscle mass.  Nerve conduction studies of lower extremities 
were reported as negative.  Likewise, on the February 1998 VA 
examination, there was no spasm of the paraspinal muscles.  
Although straight leg raising was positive at 45 degrees on 
the right leg while in a sitting position, the veteran's knee 
and ankle jerks were 2+ and vibratory sensation was intact.  
Marked spasm involving the lumbar musculature was noted on 
the March 1995 VA examination; however, the examiner found 
that it appeared to be largely volitional.  Deep tendon 
reflexes at that time were present and active, as they were 
on the June 1994 VA examination.  The neurological 
examination of the lower extremities on the April 1993 VA 
examination was normal.    

The veteran's overall disability picture demonstrates that he 
does not have intervertebral disc syndrome which is 
pronounced in degree.  Rather, he has an intervertebral disc 
syndrome that is more appropriately characterized as severe 
in degree with intermittent relief.  Medical reports 
corroborate the veteran's testimony of constant back pain and 
some numbness in his lower extremities.  However, these 
reports did not always provide objective evidence that the 
veteran persistently experienced other symptomatology such as 
muscle spasms, sciatic neuropathy, or diminished reflexes 
indicative of disc disease.  Based on a comprehensive review, 
the Board concludes that the weight of the evidence is 
against a rating in excess of 40 percent under Diagnostic 
Code 5293.   

After consideration of the evidence of record, the Board also 
concludes that a separate rating for low back strain with 
hypertrophic changes under Code 5003 or Code 5295 is not 
warranted on the basis that the assignment of a separate 
rating is prohibited by the rule against pyramiding under 
38 C.F.R. § 4.14.  As previously discussed, the veteran's low 
back disability is most appropriately rated under Code 5293, 
which contemplates pain and limitation of motion of the 
lumbosacral spine.  In order to avoid evaluating the same 
manifestations (that is, pain and limitation of motion) under 
different diagnoses (that is, low back strain and 
hypertrophic changes of the lumbosacral spine), which is 
prohibited by 38 C.F.R. § 4.14, the Board finds that separate 
ratings for the service connected low back disability is not 
warranted in this case.  

B.  Total Disability Rating Based on Individual 
Unemployability
 Due to Service Connected Disabilities

In a statement received in February 1995, the veteran 
indicated that his service connected conditions made it 
impossible for him to be employed.  On an application for 
increased compensation based on unemployability received in 
March 1995, the veteran indicated that he was a salesman for 
Tropical Homes from January 1987 to June 1990 and that he 
worked 20 to 30 hours a week for Scotty Systems from June 
1992 to December 1992.  He indicated that he left Tropical 
Homes when he could no longer stand, sit, or walk, as 
reflected in his medical records.  He indicated that he 
worked for his son for six months in 1992 but that he could 
come and go as he pleased.  He indicated that he became too 
disabled to work in June 1990 but last worked 20-24 hours a 
week in December 1992 for his son.  He indicated that he left 
his last job due to his disability and that since he became 
too disabled to work he has not tried to obtain employment.  
The veteran indicated that his degenerative arthritis 
prevented him from securing or following any substantially 
gainful occupation.  He further indicated that he completed 
two years of high school and obtained a high school 
equivalency diploma (GED).  He indicated that before he 
became too disabled to work he obtained education or training 
in U.S. Air Force schools.  He indicated that he has not had 
any other education or training since he became too disabled 
to work.  

On one of the most recent rating decisions in April 1998, the 
veteran's service connected disabilities consisted of low 
back strain with hypertrophic changes and lumbar disc 
disease, evaluated as 40 percent disabling; cervical spine 
spondylosis (arthritis), evaluated as 10 percent disabling; 
dorsal spine arthritis, evaluated as 10 percent disabling; 
fractured ribs on the left side, evaluated as noncompensable; 
residuals of pneumonia, evaluated as noncompensable; and 
fracture of the right thumb, evaluated as noncompensable.  
The combined rating of the service connected disabilities is 
50 percent (see 38 C.F.R. § 4.25, combined ratings table).  

As noted above in the reasons and bases for findings and 
conclusions with respect to the increased rating issue, the 
applicable criteria are contained in 38 U.S.C.A. § 1155 and 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  The analysis mandated 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") in Schafrath 
is also for application.  

Under further applicable criteria, entitlement to a total 
disability rating based on individual unemployability may be 
assigned when, in the judgment of the rating agency, there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation as a result of service connected 
disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, in 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age, however, may not be considered 
a factor.  38 C.F.R. § 3.341.  Unemployability associated 
with advancing age or intercurrent disability may not be used 
as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19.  If there is only one disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

The Board finds that the veteran does not meet the 
requirement of 38 C.F.R. § 4.16(a) in qualifying for a total 
disability rating, as the veteran's multiple service 
connected disabilities do not reflect a combined rating of 70 
percent or more, nor does he have a single disability ratable 
at 60 percent.  Nevertheless, the Board finds that the 
evidence set forth below shows that he is unable to secure or 
follow substantially gainful occupation as a result of his 
service connected disabilities under 38 C.F.R. §§  3.321, 
4.16(b).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result 

of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The veteran claimed on his application for a total disability 
rating that he last worked full-time in 1990 and has been 
unable to engage in substantially gainful employment since 
that time due to his degenerative arthritis.  He noted that 
his service connected disabilities were the cause for his 
unemployability.  After a comprehensive review of the record, 
the Board concludes that the medical evidence supports the 
veteran's claim that he is unable to engage in substantially 
gainful employment due to his service connected disabilities.  
Several medical opinions reflect the fact that the veteran is 
unemployable due to his cervical and lumbar spine 
disabilities.  The April 1993 VA examiner opined that the 
veteran was unemployable due to his lower back problem.  
Also, the June 1994 VA examiner stated that the veteran was 
totally disabled at that time, after noting that the veteran 
had degenerative arthritis to a rather marked degree in his 
spine.  In February 1995, 

Dr. Dillard diagnosed the veteran with degenerative disease 
of the cervical and lumbar spine and opined that he was 
completely disabled and unsuitable for work.  Finally, on 
both March 1995 VA examinations, the veteran was found to be 
unemployable due to his cervical and lumbar degenerative 
joint disease and radiculopathy.  This medical evidence tends 
to show that the veteran's service connected disabilities, 
particularly those involving his spine, have permanently 
prevented him from obtaining and retaining gainful 
employment.  It is recognized on the other hand that some 
examiners have tended to the belief that the symptoms are 
somewhat out of proportion to objective findings.  
Nevertheless, when the overall evidence of record is 
considered, it appears that the evidence at the very least is 
in equipoise as to whether or not the service connected 
disabilities have rendered him unable to engage in 
substantially gainful employment.

The Board also notes that the veteran has a limited 
education, having obtained a GED, and that his only training 
was limited to his experience in service over 20 years 
previously.  The veteran's last full-time job involved home 
sales from 1987 to 1990.  As for his employment prospects in 
other fields, it is unreasonable for the Board to assume that 
the veteran would find gainful employment in light of his 
physical restrictions and lack of education and training.  
Therefore, the Board finds that the evidence of record as a 
whole supports the conclusion that, without regard to age, 
the veteran would not be able to find gainful employment as a 
result of his service connected disabilities.  That is, his 
service connected disabilities in concert render him totally 
disabled.  Accordingly, giving the veteran the benefit of the 
doubt, a total disability evaluation on the basis of 
individual unemployability due to service connected 
disability is warranted under 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to an increased rating for low back strain with 
hypertrophic changes and lumbar disc disease is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

